DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The claims amendment filed on 12 May 2022 is acknowledged. Claims 1,2,4,6,8,10,15 and 16 are original. Claims 3,5,7,9,11,12,14,17,18,20,21 and 22 were previously presented. Claims 13, 19,23-27 are cancelled. Claim 28 was amended and withdrawn. Claims 1-12, 14-18, 20-22 and 28 are pending.

Election/Restrictions
Applicant’s election without traverse of the groups and species below in the reply filed on 12 May 2022 is acknowledged.
Applicant was required to elect between Group I drawn to compositions comprising an immunoconjugate and a cytotoxic agent and Group II drawn to a method of treating cancer. Applicant elected Group I. Upon further consideration, Group II is rejoined and under examination. 
Applicant was required to elect a single disclosed specie of modifications to the first and second Fc subunit pairs. Applicant elected item 9 of claim 20 (first modification comprising T366 and K409; second modification comprising T366, L368, Y407 and F405).
Applicant was required to elect a single disclosed specie of cytotoxic agent. Applicant elected radiation agent. 
Claims 1-12, 14-18, 20-22 and 28 are pending and under examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 March 2020, 15 September 2021, 20 August 2022, 12 October 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
	This application is a 371 of PCT/CN2018/107101 filed on 21 September 2018.

Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.

Claim Objections
Claim 20 is objected to because of the following informalities:  
“The composition according to claim claim 1, wherein …” should be replaced with “The composition according to claim 1, wherein …”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "said heterodimer" in the last line.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-12, 14-18, 21-22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Loew et al. (US2017/0368169) (herein Loew)

Regarding claim 1, Loew teaches multispecific molecules that include a tumor-targeting moiety; and one, two or all of: an immune cell engager, a cytokine molecule or a stromal modifier, and methods of using the same (i.e. immunoconjugate)(Page 1, Paragraph 0002).  Loew teaches that in some embodiments, the multispecific molecule includes a cytokine molecule and that, a “cytokine molecule” refers to full length, a fragment or a variant of a cytokine; a cytokine further comprising a receptor domain, e.g., a cytokine receptor dimerizing domain; or an agonist of a cytokine receptor, e.g., an antibody molecule (e.g., an agonistic antibody) to a cytokine receptor, that elicits at least one activity of a naturally-occurring cytokine. In some embodiments the cytokine molecule is chosen from interleukin-2 (IL-2), interleukin-7 (IL-7), interleukin-12 (IL-12), interleukin-15 (IL-15), interleukin-18 (IL-18), interleukin-21 (IL-21), or interferon gamma, or a fragment or variant thereof, or a combination of any of the aforesaid cytokines. The cytokine molecule can be a monomer or a dimer (Page 22, Paragraph 0397). In addition, Loew teaches that the multispecific molecules include a first and a second polypeptide chains, e.g., an Fc-based format. In the embodiments (Figures 5A-5C), the multispecific molecules include a heterodimeric Fc core (knob-in-hole (KiH)). The bispecific molecule can have partner A and B, which are depicted as binding moieties 1 and 2, respectively (FIG. 5A). In some embodiments, binding moiety 1 is a tumor targeting moiety and binding moiety 2 is chosen from a cytokine molecule, a T cell engager, an NK cell engager, a B cell engager, a dendritic cell engager, or a macrophage cell engager. Partner A and partner B may be connected to either first or second member, or each of the members, of the heterodimeric Fc core (Page 15, Paragraph 0283).

Modified Fig. 5A from Loew

    PNG
    media_image1.png
    858
    808
    media_image1.png
    Greyscale











Loew does not teach a composition of the immunoconjugate (or multispecific molecule) and a cytotoxic agent. However, Loew teaches that the multispecific molecules of the invention can be used in combination with a second therapeutic agent or procedure. In embodiments, the multispecific molecule and the second therapeutic agent or procedure are administered/performed simultaneously or concurrently. In one embodiment, the multispecific molecule is administered in combination with a therapy, e.g., a cancer therapy (e.g., one or more of anti-cancer agents, immunotherapy, photodynamic therapy (PDT), surgery and/or radiation) (Page 131, Paragraphs  1176-1179).
Given the interleukin multispecific molecule of Loew and its teachings of using the multispecific molecule simultaneously with a cytotoxic agent such as radiation, it would have been obvious to someone of ordinary skill in the art to combine the multispecific molecule of Loew and its teachings of using it in combination with radiation to develop more effective treatment than monotherapy with either agent alone and or use lower dose of the first or second treatment as taught by Loew (Page 131, Paragraph 1178).

Regarding claim 2, Loew teaches that in one embodiment, partner A is connected to the N-terminal end of a —CH2-CH3-region of the first Fc molecule, and partner B is connected to the N-terminal end of a —CH2-CH3-region of the second Fc molecule. Alternatively, partner A is connected to the C-terminal end of a —CH2-CH3-region of the first Fc molecule, and partner B is connected to the C-terminal end of a —CH2-CH3-region of the second Fc molecule. (see figure above)(Page 15, Paragraph 0283).

Regarding claim 3, Lowe teaches that the cytokine molecule of the multispecific molecule can be a monomer or a dimer  (Page 22, Paragraph 0397).

Regarding claim 4 and 6, Loew teaches that in one embodiment, partner A is connected to the N-terminal end of a —CH2-CH3-region of the first Fc molecule, and partner B is connected to the N-terminal end of a —CH2-CH3-region of the second Fc molecule. Alternatively, partner A is connected to the C-terminal end of a —CH2-CH3-region of the first Fc molecule, and partner B is connected to the C-terminal end of a —CH2-CH3-region of the second Fc molecule. The bispecific molecule can have partner A and B, which are depicted as binding moieties 1 and 2, respectively (FIG. 5A). In some embodiments, binding moiety 1 is a tumor targeting moiety and binding moiety 2 is chosen from a cytokine molecule, a T cell engager, an NK cell engager, a B cell engager, a dendritic cell engager, or a macrophage cell engager (see figure above)(Page 15, Paragraph 0283). Loew also teaches that the cytokine molecule can be a dimer (i.e. two interleukins) (Page 22, Paragraph 0397).

Regarding claim 5, 7 and 8, Loew teaches a specific embodiment in which the cytokine of the multispecific or multifunctional polypeptide is IL-10. In a more specific embodiment, Loew teaches that two interleukin-10 monomers (i.e. two copies of the same interleukin) are linked with a peptide linker to form a dimer. Loew teaches in an even more specific embodiment the single chain IL-10 cytokine comprises the polypeptide sequence of SEQ ID NO: 230 [SPGQGTQSENSCTHFPGNLPNMLRDLRDAFSRVKTFFQMKDQLDNLLLKESLLEDFKGYLGCQALSEMIQFYLEEVMPQAENQDPDIKAHVNSLGENLKTLRLRLRRCHRFLPCENKSKAVEQVKNAFNKLQEKGIYKAMSEFDIFINYIEAYMTMKIRNGGGGSGGGGSGGGGSGGGGSSPGQGTQSENSCTHFPGNLPNMLRDLRDAFSRVKTFFQMKDQLDNLLLKESLLE DFKGYLGCQALSEMIQFYLEEVMPQAENQDPDIKAHVNSLGENLKTLRLRLRRCHRFLPCENKSKAVEQVKNAFNKLQEKGIYKAMSEFDIFINYIEAYMTMKIRN]. The sequence taught by Loew teaches the two IL-10 monomers (Amino acids 1-160 and amino acids 180-340)  linked through a (GGGGS)3 linker (Page 40, Paragraph 654). 

Regarding claim 9 and 10, Loew teaches that the bispecific molecule can have partner A and B, which are depicted as binding moieties 1 and 2, respectively (FIG. 5A). In some embodiments, binding moiety 1 is a tumor targeting moiety and binding moiety 2 is chosen from a cytokine molecule, a T cell engager, an NK cell engager, a B cell engager, a dendritic cell engager, or a macrophage cell engager. Partner A and partner B may be connected to either first or second member, or each of the members, of the heterodimeric Fc core. Loew also teaches that, partner A is connected to the N-terminal end of a —CH2-CH3-region of the first Fc molecule, and partner B is connected to the N-terminal end of a —CH2-CH3-region of the second Fc molecule (Page 15, Paragraph 0283). 

Regarding claim 11, Loew teaches that the tumor-targeting moiety, binds to a solid tumor antigen or a stromal antigen. The solid tumor antigen or stromal antigen can be present on a solid tumor, or a metastatic lesion thereof. In certain embodiments, the solid tumor antigen is chosen from one or more of: PDL1, CD47, mesothelin, gangloside 2 (GD2), prostate stem cell antigen (PSCA), prostate specific membrane antigen (PMSA), prostate-specific antigen (PSA), carcinoembryonic antigen (CEA), Ron Kinase, c-Met, Immature laminin receptor, TAG-72, BING-4, Calcium-activated chloride channel 2, Cyclin-B1, 9D7, Ep-CAM, EphA3, Her2/neu, Telomerase, SAP-1, Survivin, NY-ESO-1/LAGE-1, PRAME, SSX-2, Melan-A/MART-1, Gp100/pmel17, Tyrosinase, TRP-1/-2, MC1R, β-catenin, BRCA1/2, CDK4, CML66, Fibronectin, p53, Ras, TGF-B receptor, AFP, ETA, MAGE, MUC-1, CA-125, BAGE, GAGE, NY-ESO-1, β-catenin, CDK4, CDC27, CD47, α actinin-4, TRP1/gp75, TRP2, gp100, Melan-A/MART1, gangliosides, WT1, EphA3, Epidermal growth factor receptor (EGFR), CD20, MART-2, MART-1, MUC1, MUC2, MUM1, MUM2, MUM3, NA88-1, NPM, OA1, OGT, RCC, RUI1, RUI2, SAGE, TRG, TRP1, TSTA, Folate receptor alpha, L1-CAM, CAIX, EGFRvIII, gpA33, GD3, GM2, VEGFR, Intergrins (Integrin alphaVbeta3, Integrin alpha5Beta1), Carbohydrates (Le), IGF1R, EPHA3, TRAILR1, TRAILR2, or RANKL (Page 37, Paragraph 0628).

Regarding claim 12, Loew teaches that in some embodiments, the tumor targeting antibody molecule and/or immune cell engager antibody molecule comprises a heavy chain constant region chosen from IgG1, IgG2, IgG3, or IgG4, or a fragment thereof.

Regarding claims 14-17, Loew teaches that in the embodiments (Figures 5A-5C), the multispecific molecules include a heterodimeric Fc core (knob-in-hole (KiH)). The bispecific molecule can have partner A and B, which are depicted as binding moieties 1 and 2, respectively (FIG. 5A). In some embodiments, binding moiety 1 is a tumor targeting moiety and binding moiety 2 is chosen from a cytokine molecule, a T cell engager, an NK cell engager, a B cell engager, a dendritic cell engager, or a macrophage cell engager(i.e. Partner A is a first member and Partner B is a second member that are different from each other). Partner A and partner B may be connected to either first or second member, or each of the members, of the heterodimeric Fc core. Lowe teaches that the cytokine molecule of the multispecific molecule can be a monomer or a dimer  (Page 22, Paragraph 0397). Loew also teaches a specific embodiment in which two interleukin-10 monomers (i.e. two copies of the same interleukin) are linked with a peptide linker to form a dimer and are used as the cytokine molecule of the multispecific molecule (PAGE 40, Paragraph 654).

Regarding claim 18, Loew teaches that the bispecific molecule can have partner A and B, which are depicted as binding moieties 1 and 2, respectively (FIG. 5A). Partner A and partner B can be, each independently, an antibody molecule (e.g., a single chain antibody molecule (e.g., a scFv) or a Fab), a receptor molecule, a ligand molecule (e.g., a receptor ligand or a cytokine molecule) (i.e. Partner A can be a receptor ligand and Partner B a cytokine molecule in which there is no targeting moiety) (Page 15, Paragraph 0283).

Regarding claim 21 and 22, Loew teaches that in one embodiment, the multispecific molecule is administered in combination with a therapy, e.g., a cancer therapy (e.g., one or more of anti-cancer agents, immunotherapy, photodynamic therapy (PDT), surgery and/or radiation). In other embodiments, the multispecific molecule is administered in combination with a low or small molecular weight chemotherapeutic agent. Exemplary low or small molecular weight chemotherapeutic agents include, but not limited to, 13-cis-retinoic acid (isotretinoin, ACCUTANE®), 2-CdA (2-chlorodeoxyadenosine, cladribine, LEUSTATIN™), 5-azacitidine (azacitidine, VIDAZA®), 5-fluorouracil (5-FU, fluorouracil, ADRUCIL®), 6-mercaptopurine (6-MP, mercaptopurine, PURINETHOL®), 6-TG (6-thioguanine, thioguanine, THIOGUANINE TABLOID®), abraxane (paclitaxel protein-bound), actinomycin-D (dactinomycin, COSMEGEN®), alitretinoin (PANRETIN®), all-transretinoic acid (ATRA, tretinoin, VESANOID®), altretamine (hexamethylmelamine, HMM, HEXALEN®), amethopterin (methotrexate, methotrexate sodium, MTX, TREXALL™, RHEUMATREX®), amifostine (ETHYOL®), arabinosylcytosine (Ara-C, cytarabine, CYTOSAR-U®), arsenic trioxide (TRISENOX®), asparaginase (Erwinia L-asparaginase, L-asparaginase, ELSPAR®, KIDROLASE®), BCNU (carmustine, BiCNU®), bendamustine (TREANDA®), bexarotene (TARGRETIN®), bleomycin (BLENOXANE®), busulfan (BUSULFEX®, MYLERAN®), calcium leucovorin (Citrovorum Factor, folinic acid, leucovorin), camptothecin-11 (CPT-11, irinotecan, CAMPTOSAR®), capecitabine (XELODA®), carboplatin (PARAPLATIN®), carmustine wafer (prolifeprospan 20 with carmustine implant, GLIADEL® wafer), CCI-779 (temsirolimus, TORISEL®), CCNU (lomustine, CeeNU), CDDP (cisplatin, PLATINOL®, PLATINOL-AQ®), chlorambucil (leukeran), cyclophosphamide (CYTOXAN®, NEOSAR®), dacarbazine (DIC, DTIC, imidazole carboxamide, DTIC-DOME®), daunomycin (daunorubicin, daunorubicin hydrochloride, rubidomycin hydrochloride, CERUBIDINE®), decitabine (DACOGEN®), dexrazoxane (ZINECARD®), DHAD (mitoxantrone, NOVANTRONE®), docetaxel (TAXOTERE®), doxorubicin (ADRIAMYCIN®, RUBEX®), epirubicin (ELLENCE™), estramustine (EMCYT®), etoposide (VP-16, etoposide phosphate, TOPOSAR®, VEPESID®, ETOPOPHOS®), floxuridine (FUDR®), fludarabine (FLUDARA®), fluorouracil (cream) (CARAC™, EFUDEX®, FLUOROPLEX®), gemcitabine (GEMZAR®), hydroxyurea (HYDREA®, DROXIA™, MYLOCEL™), idarubicin (IDAMYCIN®), ifosfamide (IFEX®), ixabepilone (IXEMPRA™), LCR (leurocristine, vincristine, VCR, ONCOVIN®, VINCASAR PFS®), L-PAM (L-sarcolysin, melphalan, phenylalanine mustard, ALKERAN®), mechlorethamine (mechlorethamine hydrochloride, mustine, nitrogen mustard, MUSTARGEN®), mesna (MESNEX™), mitomycin (mitomycin-C, MTC, MUTAMYCIN®), nelarabine (ARRANON®), oxaliplatin (ELOXATIN™), paclitaxel (TAXOL®, ONXAL™), pegaspargase (PEG-L-asparaginase, ONCOSPAR®), PEMETREXED (ALIMTA®), pentostatin (NIPENT®), procarbazine (MATULANE®), streptozocin (ZANOSAR®), temozolomide (TEMODAR®), teniposide (VM-26, VUMON®), TESPA (thiophosphoamide, thiotepa, TSPA, THIOPLEX®), topotecan (HYCAMTIN®), vinblastine (vinblastine sulfate, vincaleukoblastine, VLB, ALKABAN-AQ®, VELBAN®), vinorelbine (vinorelbine tartrate, NAVELBINE®), and vorinostat (ZOLINZA®) (Page 131, Paragraph 1180).

Regarding claim 28, Loew teaches that the combination therapies described (multispecific molecule in combination with other agents) can be used treat cancer and non-cancers diseases (Page 131, Paragraph 1179).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Loew as applied to claim 1-12, 14-18, 21-22 and 28 above and further in view of Xu (WO2017101828, cited in the IDS) (herein Xu). 
Xu is a publication with a common inventor but out of the grace period which is considered prior art. Applicant provided copy is in Chinese. A machine translation was used to aid the examiner. In addition, the examiner used US 20180362668 to verify the machine translation,  which is the PG-Pub publication corresponding to the WIPO publication of Xu but with a publication date within the grace period. 
Loew teaches that in embodiments, the multifunctional molecule is a bispecific or bifunctional molecule, wherein the first and second polypeptides (i) and (ii) are non-contiguous, e.g., are two separate polypeptide chains. In some embodiments, the first and second polypeptides (i) and (ii) include a paired amino acid substitution at a position chosen from one or more of 347, 349, 350, 351, 366, 368, 370, 392, 394, 395, 397, 398, 399, 405, 407, or 409, e.g., of the Fc region of human IgG1 For example, the first immunoglobulin chain constant region (e.g., the first Fc region) can include an amino acid substitution chosen from: T366S, L368A, or Y407V (e.g., corresponding to a cavity or hole), and the second immunoglobulin chain constant region (e.g., the second Fc region) includes a T366W (e.g., corresponding to a protuberance or knob) (Page 30, Paragraph 0482).
Loew does not teach the particular amino acid substitutions of the first and second modification.
Xu teaches beneficial CH3 mutation sequence that tends to form a heterodimer rather than the formation of homodimers, thus greatly improving the heterodimeric molecular production.  Xu teaches (in Claim 1) a heterodimer molecule, comprising a first and a second polypeptide chain comprising a first CH3 domain of an antibody heavy chain constant region and a second CH3 domain of an antibody heavy chain constant region, respectively. The first CH3 domain and said second CH3 domain comprise an amino acid mutation selected from the following groups (1) to (3): (1) an amino acid mutation at Y349 and T366 of first CH3 domain, and an amino acid mutation at D356, T366, L368 and Y407 of second CH3 domain, and first CH3 domain and/or second CH3 domain further comprise an amino acid mutation at 1-3 residues selected from the group consisting of F405, K409, K360, Q347 and L368; (2) an amino acid mutation at T366 and K409 of first CH3 domain, and an amino acid mutation at T366, L368, Y407 and F405 of second CH3 domain, and optionally first CH3 domain and/or second CH3 domain further comprise an amino acid mutation at 1-2 residues selected from the group consisting of K392, D399, Y349, 5354 and E357; and (3) an amino acid mutation at T366 and F405 of first CH3 domain, and an amino acid mutation at T366, L368, Y407 and K409 of second CH3 domain, and optionally first CH3 domain and/or second CH3 domain further comprise an amino acid mutation at 1-2 residues selected from the group consisting of K392, D399, Y349, S354 and E357; wherein amino acid is numbered according to the EU index of the KABAT numbering of the antibody Fc region. 
Given the teachings of Loew of the multispecific molecules containing mutations in the Fc domain and the teachings of Xu of the specific mutations and combinations between the first and second subunit in the heterodimer, it would have been obvious to someone of ordinary skill in the art to select the mutations taught by Xu in the multispecific molecule of Loew to improve the yield and efficiency of heterodimer formation (as taught by Xu in the abstract).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12, 14-17, 20-22 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 38 and 41 of copending Application No.16/621,925(herein ‘925)  in view of Loew. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to interleukin conjugates with a first and second member Fc heterodimeric domain with a targeting moiety. 
More specifically, instant claim 1 is drawn to a composition comprising an immunoconjugate  and a cytotoxic agent, wherein the immunoconjugate comprises 1) one or more interleukins, and 2) an Fc domain consisting of a first Fc subunit and a second Fc subunit, said first Fc subunit associates with said second Fc subunit to form a dimer; said one or more interleukins are fused to said Fc domain. Claim 1 of ‘925 teaches a proteinaceous heterodimer comprising a first member and a second member different from said first member, wherein: said first member comprises a light chain and a heavy chain comprising a first Fc region, the light chain is complexed with the heavy chain to form a targeting moiety exhibiting binding specificity to a tumor antigen; said second member comprises a polypeptide comprising an immunoregulator fused to a second Fc region; the polypeptide comprised in the second member is a fusion protein, and a C-terminus of the immunoregulator is fused to a N-terminus of the second Fc region to form the fusion protein, optionally via a linker, wherein the immunoregulator is a cytokine selected from the group consisting of an interferon, an interleukin, a chemokine, a lymphokine, and a tumor necrosis factor.
‘925 does not teach a composition of the immunoconjugate with a cytotoxic agent. 
Loew teaches the composition of interleukins multispecific molecules with a cytotoxic agent.  The multispecific molecule of Loew include a tumor-targeting moiety; and one, two or all of: an immune cell engager, a cytokine molecule or a stromal modifier, and methods of using the same (i.e. immunoconjugate).  Loew teaches that in some embodiments, the multispecific molecule includes a cytokine molecule and that, a “cytokine molecule” refers to full length, a fragment or a variant of a cytokine; a cytokine further comprising a receptor domain, e.g., a cytokine receptor dimerizing domain; or an agonist of a cytokine receptor, e.g., an antibody molecule (e.g., an agonistic antibody) to a cytokine receptor, that elicits at least one activity of a naturally-occurring cytokine. In some embodiments the cytokine molecule is chosen from interleukin-2 (IL-2), interleukin-7 (IL-7), interleukin-12 (IL-12), interleukin-15 (IL-15), interleukin-18 (IL-18), interleukin-21 (IL-21), or interferon gamma, or a fragment or variant thereof, or a combination of any of the aforesaid cytokines (Page 1, Paragraph 0002).Loew also teaches that the multispecific molecules of the invention can be used in combination with a second therapeutic agent or procedure. In embodiments, the multispecific molecule and the second therapeutic agent or procedure are administered/performed simultaneously or concurrently. In one embodiment, the multispecific molecule is administered in combination with a therapy, e.g., a cancer therapy (e.g., one or more of anti-cancer agents, immunotherapy, photodynamic therapy (PDT), surgery and/or radiation) (Page 131, Paragraphs  1176-1179).
It would been obvious to someone of ordinary skill in the art to use the proteinaceous heterodimer of ‘925 as the multispecific molecule of Loew in the composition taught by Lowe to treat cancer with a reasonable expectation of success. 

Claim 2 is drawn to interleukins fused to an amino-terminal of the Fc domain. ‘925 claim 1 teaches that the polypeptide comprised in the second member is a fusion protein, and a C-terminus of the immunoregulator is fused to a N-terminus of the second Fc region to form the fusion protein. ‘925 claim 8 teaches that the immunoregulator is an interleukin, and the interleukin comprises interleukin 10, interleukin 2 and/or super interleukin 2.

Claim 3, 4 are drawn to an immunoconjugate with two or more interleukins fused to an amino-terminal of the Fc domain. ‘925 claim 8 teaches that the proteinaceous heterodimer wherein the polypeptide comprised in the second member comprises two or more immunoregulators, and said two or more immunoregulators are fused in frame to each other and to the second Fc region and are located N-terminal to the second Fc region.

Claims 5,6 and 7 are drawn to two interleukins fused to each other through a peptide linker to form a dimer and the two interleukins are the same and fused to the N-terminal of the Fc domain. ‘925 claim 8 teaches that the proteinaceous heterodimer wherein the polypeptide comprised in the second member comprises two or more immunoregulators, and said two or more immunoregulators are fused in frame to each other and to the second Fc region and are located N-terminal to the second Fc region. In addition, Loew teaches the two interleukins-10 monomers fused together with a peptide linker (Page 40, Paragraph 654). 

Claim 8 is drawn to interleukin-10. ‘925 claim 8 teaches that the interleukin comprises interleukin 10, interleukin 2 and/or super interleukin 2.

Claim 9 and 10 are drawn to a targeting moiety with binding specificity for a tumor antigen that is fused to the amino-terminal of the Fc domain. ‘925 claim 1 teaches a proteinaceous heterodimer comprising a first member and a second member different from said first member, wherein: said first member comprises a light chain and a heavy chain comprising a first Fc region, the light chain is complexed with the heavy chain to form a targeting moiety exhibiting binding specificity to a tumor antigen. Loew teaches a targeting moiety fused to the N-terminus of the first Fc region  (Page 15, Paragraph 0283). 

Claim 11 is drawn to the specific tumor antigens selected from EGFR, HER2/neu, FAP. ‘925 claim 3 teaches that the tumor antigen of the proteinaceous heterodimer is selected from the group consisting of EGFR, an EGFR mutant, HER2/neu, GPC3, FAP, Mud , MUC5AC and Mesothelin.

Claim 12 is drawn to an IgG Fc domain. ‘925 claim 1 teaches an IgG Fc domain.

Claim 14 is drawn to an immunoconjugate with a first member and a second member different from the first member and each member comprising a first and second Fc subunit forming a heterodimer. ‘925 claim 1 teaches a proteinaceous heterodimer comprising a first member and a second member different from said first member, wherein: said first member comprises a light chain and a heavy chain comprising a first Fc region, the light chain is complexed with the heavy chain to form a targeting moiety exhibiting binding specificity to a tumor antigen; said second member comprises a polypeptide comprising an immunoregulator fused to a second Fc region;

Claim 15 and Claim 16 are drawn to the second member comprising interleukins linked to form a dimer and fused to the amino terminal of the second Fc subunit. ‘925 claim 8 teaches that the proteinaceous heterodimer wherein the polypeptide comprised in the second member comprises two or more immunoregulators, and said two or more immunoregulators are fused in frame to each other and to the second Fc region and are located N-terminal to the second Fc region. 
 
Claim 17 is drawn to the first member of the immunoconjugate comprising a targeting moiety. ‘925 claim 1 teaches a proteinaceous heterodimer comprising a first member and a second member different from said first member, wherein: said first member comprises a light chain and a heavy chain comprising a first Fc region, the light chain is complexed with the heavy chain to form a targeting moiety exhibiting binding specificity to a tumor antigen.

Claim 20 is drawn to modifications to the first and second Fc subunit. ‘925 claim 1 teaches the first Fc region comprises a first modification and/or and said second Fc region comprises a second modification, wherein the first Fc region and the second Fc region is from an Fc region of an immunoglobulin, and the immunoglobulin is a human IgGl, and the first modification comprises the amino acid substitutions T366W and K409A, and the second modification comprises the amino acid substitutions T366S, L368G, Y407A and F405K, wherein the position of the amino acid is determined according to the EU index of the KABAT number.

Claim 21 and 22 is drawn to the cytotoxic agents used in the composition of the immunoconjugate and a cytotoxic agent. ‘925 claims 1,3 and 8 teach the immunoconjugate of the instant claims. Loew teaches that in one embodiment, the multispecific molecule is administered in combination with a therapy, e.g., a cancer therapy (e.g., one or more of anti-cancer agents, immunotherapy, photodynamic therapy (PDT), surgery and/or radiation). In other embodiments, the multispecific molecule is administered in combination with a low or small molecular weight chemotherapeutic agent. Exemplary low or small molecular weight chemotherapeutic agents include, but not limited to, 13-cis-retinoic acid (isotretinoin, ACCUTANE®), 2-CdA (2-chlorodeoxyadenosine, cladribine, LEUSTATIN™), 5-azacitidine (azacitidine, VIDAZA®), 5-fluorouracil (5-FU, fluorouracil, ADRUCIL®), 6-mercaptopurine (6-MP, mercaptopurine, PURINETHOL®), 6-TG (6-thioguanine, thioguanine, THIOGUANINE TABLOID®), abraxane (paclitaxel protein-bound), actinomycin-D (dactinomycin, COSMEGEN®), alitretinoin (PANRETIN®), all-transretinoic acid (ATRA, tretinoin, VESANOID®), altretamine (hexamethylmelamine, HMM, HEXALEN®), amethopterin (methotrexate, methotrexate sodium, MTX, TREXALL™, RHEUMATREX®), amifostine (ETHYOL®), arabinosylcytosine (Ara-C, cytarabine, CYTOSAR-U®), arsenic trioxide (TRISENOX®), asparaginase (Erwinia L-asparaginase, L-asparaginase, ELSPAR®, KIDROLASE®), BCNU (carmustine, BiCNU®), bendamustine (TREANDA®), bexarotene (TARGRETIN®), bleomycin (BLENOXANE®), busulfan (BUSULFEX®, MYLERAN®), calcium leucovorin (Citrovorum Factor, folinic acid, leucovorin), camptothecin-11 (CPT-11, irinotecan, CAMPTOSAR®), capecitabine (XELODA®), carboplatin (PARAPLATIN®), carmustine wafer (prolifeprospan 20 with carmustine implant, GLIADEL® wafer), CCI-779 (temsirolimus, TORISEL®), CCNU (lomustine, CeeNU), CDDP (cisplatin, PLATINOL®, PLATINOL-AQ®), chlorambucil (leukeran), cyclophosphamide (CYTOXAN®, NEOSAR®), dacarbazine (DIC, DTIC, imidazole carboxamide, DTIC-DOME®), daunomycin (daunorubicin, daunorubicin hydrochloride, rubidomycin hydrochloride, CERUBIDINE®), decitabine (DACOGEN®), dexrazoxane (ZINECARD®), DHAD (mitoxantrone, NOVANTRONE®), docetaxel (TAXOTERE®), doxorubicin (ADRIAMYCIN®, RUBEX®), epirubicin (ELLENCE™), estramustine (EMCYT®), etoposide (VP-16, etoposide phosphate, TOPOSAR®, VEPESID®, ETOPOPHOS®), floxuridine (FUDR®), fludarabine (FLUDARA®), fluorouracil (cream) (CARAC™, EFUDEX®, FLUOROPLEX®), gemcitabine (GEMZAR®), hydroxyurea (HYDREA®, DROXIA™, MYLOCEL™), idarubicin (IDAMYCIN®), ifosfamide (IFEX®), ixabepilone (IXEMPRA™), LCR (leurocristine, vincristine, VCR, ONCOVIN®, VINCASAR PFS®), L-PAM (L-sarcolysin, melphalan, phenylalanine mustard, ALKERAN®), mechlorethamine (mechlorethamine hydrochloride, mustine, nitrogen mustard, MUSTARGEN®), mesna (MESNEX™), mitomycin (mitomycin-C, MTC, MUTAMYCIN®), nelarabine (ARRANON®), oxaliplatin (ELOXATIN™), paclitaxel (TAXOL®, ONXAL™), pegaspargase (PEG-L-asparaginase, ONCOSPAR®), PEMETREXED (ALIMTA®), pentostatin (NIPENT®), procarbazine (MATULANE®), streptozocin (ZANOSAR®), temozolomide (TEMODAR®), teniposide (VM-26, VUMON®), TESPA (thiophosphoamide, thiotepa, TSPA, THIOPLEX®), topotecan (HYCAMTIN®), vinblastine (vinblastine sulfate, vincaleukoblastine, VLB, ALKABAN-AQ®, VELBAN®), vinorelbine (vinorelbine tartrate, NAVELBINE®), and vorinostat (ZOLINZA®) (Page 131, Paragraph 1180). 

Claim 28 is drawn to a method of treating cancer by administration of the immunoconjugate of instant claim 1 in combination with a cytotoxic therapy. ‘925 claim 38 teaches a method of inhibiting growth of a tumor or a tumor cell, by administrating an effective amount of the proteinaceous heterodimer according to claim 1 to a subject in need thereof. Loew teaches the combination of multispecific molecules with cytotoxic agents to treat cancer. 

This is a provisional nonstatutory double patenting rejection.


Claims 1-8, 12, 14-16, 18, 20-22 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,6,12,14,16,18 and 24 of copending Application No.16/649,893 (herein ‘893)  in view of Loew. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to interleukin conjugates with a first and second member Fc heterodimeric domain with a targeting moiety. 
More specifically, instant claim 1 is drawn to a composition comprising an immunoconjugate  and a cytotoxic agent, wherein the immunoconjugate comprises 1) one or more interleukins, and 2) an Fc domain consisting of a first Fc subunit and a second Fc subunit, said first Fc subunit associates with said second Fc subunit to form a dimer; said one or more interleukins are fused to said Fc domain.  ‘893 claim 1 teaches a proteinaceous heterodimer comprising a first monomeric member and a second monomeric member different from said first monomeric member, wherein: said first monomeric member comprises a first Fc subunit, said second monomeric member comprises a second Fc subunit, and said first monomeric member associates with said second monomeric member to form said heterodimer through complexation of said first Fc subunit with said second Fc subunit; wherein said proteinaceous heterodimer further comprises only one or more interleukins fused to said first Fc subunit or said second Fc subunit and the interleukin is an IL10 dimer, and said IL10 dimer comprises two IL10s. 
‘893 does not teach a composition of the immunoconjugate with a cytotoxic agent. 
Loew teaches the composition of interleukins multispecific molecules with a cytotoxic agent.  The multispecific molecule of Loew include a tumor-targeting moiety; and one, two or all of: an immune cell engager, a cytokine molecule or a stromal modifier, and methods of using the same (i.e. immunoconjugate).  Loew teaches that in some embodiments, the multispecific molecule includes a cytokine molecule and that, a “cytokine molecule” refers to full length, a fragment or a variant of a cytokine; a cytokine further comprising a receptor domain, e.g., a cytokine receptor dimerizing domain; or an agonist of a cytokine receptor, e.g., an antibody molecule (e.g., an agonistic antibody) to a cytokine receptor, that elicits at least one activity of a naturally-occurring cytokine. In some embodiments the cytokine molecule is chosen from interleukin-2 (IL-2), interleukin-7 (IL-7), interleukin-12 (IL-12), interleukin-15 (IL-15), interleukin-18 (IL-18), interleukin-21 (IL-21), or interferon gamma, or a fragment or variant thereof, or a combination of any of the aforesaid cytokines (Page 1, Paragraph 0002).Loew also teaches that the multispecific molecules of the invention can be used in combination with a second therapeutic agent or procedure. In embodiments, the multispecific molecule and the second therapeutic agent or procedure are administered/performed simultaneously or concurrently. In one embodiment, the multispecific molecule is administered in combination with a therapy, e.g., a cancer therapy (e.g., one or more of anti-cancer agents, immunotherapy, photodynamic therapy (PDT), surgery and/or radiation) (Page 131, Paragraphs  1176-1179).
It would been obvious to someone of ordinary skill in the art to use the proteinaceous heterodimer of ‘893 as the multispecific molecule of Loew in the composition taught by Lowe to treat cancer with a reasonable expectation of success. 

Claim 2 is drawn to interleukins fused to an amino-terminal of the Fc domain. ‘893 teaches that the proteinaceous heterodimer further comprises only one or more interleukins fused to said first Fc subunit or said second Fc subunit. 

Claim 3, 4 are drawn to an immunoconjugate with two or more interleukins fused to an amino-terminal of the Fc domain. ‘893 teaches that the proteinaceous heterodimer has the  IL10 dimer  fused to an amino-terminal amino acid or a carboxy-terminal amino acid of said first Fc subunit or said second Fc subunit.

Claims 5,6 and 7 are drawn to two interleukins fused to each other through a peptide linker to form a dimer and the two interleukins are the same and fused to the N-terminal of the Fc domain. ‘893 claim 1 teaches that the proteinaceous heterodimer further comprises only one or more interleukins fused to said first Fc subunit or said second Fc subunit and the interleukin is an IL10 dimer, and said IL10 dimer comprises two IL10s. ‘893 claim 1 teaches that the IL-10 dimer is fused to an amino-terminal amino acid or a carboxy-terminal amino acid of said first Fc subunit or said second Fc subunit. In addition, Loew teaches the two interleukins-10 monomers fused together with a peptide linker (Page 40, Paragraph 654). 

Claim 8 is drawn to interleukin-10. ‘893 claim 1 teaches that the proteinaceous heterodimer further comprises only one or more interleukins.

Claim 12 is drawn to an IgG Fc domain. ‘893 claim 1 teaches an IgG Fc domain.

Claim 14 is drawn to an immunoconjugate with a first member and a second member different from the first member and each member comprising a first and second Fc subunit forming a heterodimer and the second member comprises interleukin. ‘893 claim 1 teaches a proteinaceous heterodimer comprising a first monomeric member and a second monomeric member different from said first monomeric member, wherein: said first monomeric member comprises a first Fc subunit, said second monomeric member comprises a second Fc subunit, and said first monomeric member associates with said second monomeric member to form said heterodimer through complexation of said first Fc subunit with said second Fc subunit; wherein said proteinaceous heterodimer further comprises only one or more interleukins fused to said first Fc subunit or said second Fc subunit and the interleukin is an IL10 dimer, and said IL10 dimer comprises two IL10s. 

Claim 15 and Claim 16 are drawn to the second member comprising interleukins linked to form a dimer and fused to the amino terminal of the second Fc subunit. ‘893 claim 12 teaches that the proteinaceous heterodimer in the second monomeric member, IL-10amino-terminal or the carboxyl-terminal amino acid of said second Fc subunit.

Claim 18 is drawn to an immunoconjugate that does not comprise a targeting moiety. ‘893 claim 1 teaches that the proteinaceous heterodimer does not comprise any antibody heavy chain variable region or any antibody light chain variable region exhibiting binding specificity to a tumor antigen.

Claim 20 is drawn to modifications to the first and second Fc subunit. ‘893 claim teaches that the first Fc subunit comprises a first modification and the second Fc subunit comprises a second modification, wherein said first modification and said second modification are amino acid substitutions at the following positions: the first modification: T366W and K409A; and the second modification: T366S, L368G, Y407A and F405K; wherein the position of the amino acid is determined according to the EU index of the KABAT number.

Claim 21 and 22 is drawn to the cytotoxic agents used in the composition of the immunoconjugate and a cytotoxic agent. ‘893 claims 1, 2and 12 teach the immunoconjugate of the instant claims. Loew teaches that in one embodiment, the multispecific molecule is administered in combination with a therapy, e.g., a cancer therapy (e.g., one or more of anti-cancer agents, immunotherapy, photodynamic therapy (PDT), surgery and/or radiation). In other embodiments, the multispecific molecule is administered in combination with a low or small molecular weight chemotherapeutic agent. Exemplary low or small molecular weight chemotherapeutic agents include, but not limited to, 13-cis-retinoic acid (isotretinoin, ACCUTANE®), 2-CdA (2-chlorodeoxyadenosine, cladribine, LEUSTATIN™), 5-azacitidine (azacitidine, VIDAZA®), 5-fluorouracil (5-FU, fluorouracil, ADRUCIL®), 6-mercaptopurine (6-MP, mercaptopurine, PURINETHOL®), 6-TG (6-thioguanine, thioguanine, THIOGUANINE TABLOID®), abraxane (paclitaxel protein-bound), actinomycin-D (dactinomycin, COSMEGEN®), alitretinoin (PANRETIN®), all-transretinoic acid (ATRA, tretinoin, VESANOID®), altretamine (hexamethylmelamine, HMM, HEXALEN®), amethopterin (methotrexate, methotrexate sodium, MTX, TREXALL™, RHEUMATREX®), amifostine (ETHYOL®), arabinosylcytosine (Ara-C, cytarabine, CYTOSAR-U®), arsenic trioxide (TRISENOX®), asparaginase (Erwinia L-asparaginase, L-asparaginase, ELSPAR®, KIDROLASE®), BCNU (carmustine, BiCNU®), bendamustine (TREANDA®), bexarotene (TARGRETIN®), bleomycin (BLENOXANE®), busulfan (BUSULFEX®, MYLERAN®), calcium leucovorin (Citrovorum Factor, folinic acid, leucovorin), camptothecin-11 (CPT-11, irinotecan, CAMPTOSAR®), capecitabine (XELODA®), carboplatin (PARAPLATIN®), carmustine wafer (prolifeprospan 20 with carmustine implant, GLIADEL® wafer), CCI-779 (temsirolimus, TORISEL®), CCNU (lomustine, CeeNU), CDDP (cisplatin, PLATINOL®, PLATINOL-AQ®), chlorambucil (leukeran), cyclophosphamide (CYTOXAN®, NEOSAR®), dacarbazine (DIC, DTIC, imidazole carboxamide, DTIC-DOME®), daunomycin (daunorubicin, daunorubicin hydrochloride, rubidomycin hydrochloride, CERUBIDINE®), decitabine (DACOGEN®), dexrazoxane (ZINECARD®), DHAD (mitoxantrone, NOVANTRONE®), docetaxel (TAXOTERE®), doxorubicin (ADRIAMYCIN®, RUBEX®), epirubicin (ELLENCE™), estramustine (EMCYT®), etoposide (VP-16, etoposide phosphate, TOPOSAR®, VEPESID®, ETOPOPHOS®), floxuridine (FUDR®), fludarabine (FLUDARA®), fluorouracil (cream) (CARAC™, EFUDEX®, FLUOROPLEX®), gemcitabine (GEMZAR®), hydroxyurea (HYDREA®, DROXIA™, MYLOCEL™), idarubicin (IDAMYCIN®), ifosfamide (IFEX®), ixabepilone (IXEMPRA™), LCR (leurocristine, vincristine, VCR, ONCOVIN®, VINCASAR PFS®), L-PAM (L-sarcolysin, melphalan, phenylalanine mustard, ALKERAN®), mechlorethamine (mechlorethamine hydrochloride, mustine, nitrogen mustard, MUSTARGEN®), mesna (MESNEX™), mitomycin (mitomycin-C, MTC, MUTAMYCIN®), nelarabine (ARRANON®), oxaliplatin (ELOXATIN™), paclitaxel (TAXOL®, ONXAL™), pegaspargase (PEG-L-asparaginase, ONCOSPAR®), PEMETREXED (ALIMTA®), pentostatin (NIPENT®), procarbazine (MATULANE®), streptozocin (ZANOSAR®), temozolomide (TEMODAR®), teniposide (VM-26, VUMON®), TESPA (thiophosphoamide, thiotepa, TSPA, THIOPLEX®), topotecan (HYCAMTIN®), vinblastine (vinblastine sulfate, vincaleukoblastine, VLB, ALKABAN-AQ®, VELBAN®), vinorelbine (vinorelbine tartrate, NAVELBINE®), and vorinostat (ZOLINZA®) (Page 131, Paragraph 1180). 

Claim 28 is drawn to a method of treating cancer by administration of the immunoconjugate of instant claim 1 in combination with a cytotoxic therapy. ‘893 claim 24 teaches a method of inhibiting growth of a tumor or a tumor cell and/or for treating cancer, comprising administrating the proteinaceous heterodimer to a subject in need thereof.  Loew teaches the combination of multispecific molecules with cytotoxic agents to treat cancer. 

This is a provisional nonstatutory double patenting rejection.


Claims 1,3,5,7,8,12,18,20-22 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3,4,6-8,11,13,18,19,23-28 and 51 of copending Application No.17/442,461(herein ‘461) in view of Loew. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to interleukin conjugates with a first and second member Fc heterodimeric domain with a targeting moiety. 
More specifically, instant claim 1 is drawn to a composition comprising an immunoconjugate  and a cytotoxic agent, wherein the immunoconjugate comprises 1) one or more interleukins, and 2) an Fc domain consisting of a first Fc subunit and a second Fc subunit, said first Fc subunit associates with said second Fc subunit to form a dimer; said one or more interleukins are fused to said Fc domain. Claim 1 of ‘461 teaches A proteinaceous heterodimer, comprising a first monomeric member, and a second monomeric member different from said first monomeric member, wherein: said first monomeric member comprises a first Fc subunit, said second monomeric member comprises a second Fc subunit, and said first monomeric member associates with said second monomeric member to form said heterodimer through complexation of said first Fc subunit with said second Fc subunit; wherein said proteinaceous heterodimer further comprises one or more IL-10 fused directly or indirectly to a carboxy-terminal amino acid of said first Fc subunit or said second Fc subunit.
 ‘461 does not teach a composition of the immunoconjugate with a cytotoxic agent. 
Loew teaches the composition of interleukins multispecific molecules with a cytotoxic agent.  The multispecific molecule of Loew include a tumor-targeting moiety; and one, two or all of: an immune cell engager, a cytokine molecule or a stromal modifier, and methods of using the same (i.e. immunoconjugate).  Loew teaches that in some embodiments, the multispecific molecule includes a cytokine molecule and that, a “cytokine molecule” refers to full length, a fragment or a variant of a cytokine; a cytokine further comprising a receptor domain, e.g., a cytokine receptor dimerizing domain; or an agonist of a cytokine receptor, e.g., an antibody molecule (e.g., an agonistic antibody) to a cytokine receptor, that elicits at least one activity of a naturally-occurring cytokine. In some embodiments the cytokine molecule is chosen from interleukin-2 (IL-2), interleukin-7 (IL-7), interleukin-12 (IL-12), interleukin-15 (IL-15), interleukin-18 (IL-18), interleukin-21 (IL-21), or interferon gamma, or a fragment or variant thereof, or a combination of any of the aforesaid cytokines (Page 1, Paragraph 0002).Loew also teaches that the multispecific molecules of the invention can be used in combination with a second therapeutic agent or procedure. In embodiments, the multispecific molecule and the second therapeutic agent or procedure are administered/performed simultaneously or concurrently. In one embodiment, the multispecific molecule is administered in combination with a therapy, e.g., a cancer therapy (e.g., one or more of anti-cancer agents, immunotherapy, photodynamic therapy (PDT), surgery and/or radiation) (Page 131, Paragraphs  1176-1179).
It would been obvious to someone of ordinary skill in the art to use the proteinaceous heterodimer of ‘461 as the multispecific molecule of Loew in the composition taught by Lowe to treat cancer with a reasonable expectation of success. 


Claim 3 is  drawn to an immunoconjugate with two or more interleukins. ‘461 claim 3 teaches that the proteinaceous heterodimer a comprises two IL-10 fused directly or indirectly to a carboxy-terminal amino acid of said first Fc subunit or said second Fc subunit.  

Claim 5 is drawn to two interleukins fused to each other through a peptide linker to form a dimer. ‘461 claim 4 teaches that the two IL-10 are directly or indirectly fused to each other. Loew teaches the two interleukins-10 monomers fused together with a peptide linker (Page 40, Paragraph 654). 

Claims 7 and 8 are drawn to two interleukin-10. ‘461 claim 4 teaches that the two IL-10 are directly or indirectly fused to each other. 

Claim 12 is drawn to an IgG Fc domain. ‘461 claim 8 teaches an IgG Fc domain.

Claim 18 is drawn to an immunoconjugate that does not comprise a targeting moiety. ‘461 claim 1 teaches that the proteinaceous heterodimer does not comprise any antibody heavy chain variable region or any antibody light chain variable region exhibiting binding specificity to a tumor antigen. ‘461 also teaches the proteinaceous heterodimer does not comprise any targeting moiety exhibiting binding specificity to any tumor antigen.

Claim 20 is drawn to modifications to the first and second Fc subunit. ‘461 claims 23-27 show the modifications or combinations of the different modifications of the instant claim.

Claim 21 and 22 is drawn to the cytotoxic agents used in the composition of the immunoconjugate and a cytotoxic agent. ‘925 claims 1 teach the immunoconjugate of the instant claims. Loew teaches that in one embodiment, the multispecific molecule is administered in combination with a therapy, e.g., a cancer therapy (e.g., one or more of anti-cancer agents, immunotherapy, photodynamic therapy (PDT), surgery and/or radiation). In other embodiments, the multispecific molecule is administered in combination with a low or small molecular weight chemotherapeutic agent. Exemplary low or small molecular weight chemotherapeutic agents include, but not limited to, 13-cis-retinoic acid (isotretinoin, ACCUTANE®), 2-CdA (2-chlorodeoxyadenosine, cladribine, LEUSTATIN™), 5-azacitidine (azacitidine, VIDAZA®), 5-fluorouracil (5-FU, fluorouracil, ADRUCIL®), 6-mercaptopurine (6-MP, mercaptopurine, PURINETHOL®), 6-TG (6-thioguanine, thioguanine, THIOGUANINE TABLOID®), abraxane (paclitaxel protein-bound), actinomycin-D (dactinomycin, COSMEGEN®), alitretinoin (PANRETIN®), all-transretinoic acid (ATRA, tretinoin, VESANOID®), altretamine (hexamethylmelamine, HMM, HEXALEN®), amethopterin (methotrexate, methotrexate sodium, MTX, TREXALL™, RHEUMATREX®), amifostine (ETHYOL®), arabinosylcytosine (Ara-C, cytarabine, CYTOSAR-U®), arsenic trioxide (TRISENOX®), asparaginase (Erwinia L-asparaginase, L-asparaginase, ELSPAR®, KIDROLASE®), BCNU (carmustine, BiCNU®), bendamustine (TREANDA®), bexarotene (TARGRETIN®), bleomycin (BLENOXANE®), busulfan (BUSULFEX®, MYLERAN®), calcium leucovorin (Citrovorum Factor, folinic acid, leucovorin), camptothecin-11 (CPT-11, irinotecan, CAMPTOSAR®), capecitabine (XELODA®), carboplatin (PARAPLATIN®), carmustine wafer (prolifeprospan 20 with carmustine implant, GLIADEL® wafer), CCI-779 (temsirolimus, TORISEL®), CCNU (lomustine, CeeNU), CDDP (cisplatin, PLATINOL®, PLATINOL-AQ®), chlorambucil (leukeran), cyclophosphamide (CYTOXAN®, NEOSAR®), dacarbazine (DIC, DTIC, imidazole carboxamide, DTIC-DOME®), daunomycin (daunorubicin, daunorubicin hydrochloride, rubidomycin hydrochloride, CERUBIDINE®), decitabine (DACOGEN®), dexrazoxane (ZINECARD®), DHAD (mitoxantrone, NOVANTRONE®), docetaxel (TAXOTERE®), doxorubicin (ADRIAMYCIN®, RUBEX®), epirubicin (ELLENCE™), estramustine (EMCYT®), etoposide (VP-16, etoposide phosphate, TOPOSAR®, VEPESID®, ETOPOPHOS®), floxuridine (FUDR®), fludarabine (FLUDARA®), fluorouracil (cream) (CARAC™, EFUDEX®, FLUOROPLEX®), gemcitabine (GEMZAR®), hydroxyurea (HYDREA®, DROXIA™, MYLOCEL™), idarubicin (IDAMYCIN®), ifosfamide (IFEX®), ixabepilone (IXEMPRA™), LCR (leurocristine, vincristine, VCR, ONCOVIN®, VINCASAR PFS®), L-PAM (L-sarcolysin, melphalan, phenylalanine mustard, ALKERAN®), mechlorethamine (mechlorethamine hydrochloride, mustine, nitrogen mustard, MUSTARGEN®), mesna (MESNEX™), mitomycin (mitomycin-C, MTC, MUTAMYCIN®), nelarabine (ARRANON®), oxaliplatin (ELOXATIN™), paclitaxel (TAXOL®, ONXAL™), pegaspargase (PEG-L-asparaginase, ONCOSPAR®), PEMETREXED (ALIMTA®), pentostatin (NIPENT®), procarbazine (MATULANE®), streptozocin (ZANOSAR®), temozolomide (TEMODAR®), teniposide (VM-26, VUMON®), TESPA (thiophosphoamide, thiotepa, TSPA, THIOPLEX®), topotecan (HYCAMTIN®), vinblastine (vinblastine sulfate, vincaleukoblastine, VLB, ALKABAN-AQ®, VELBAN®), vinorelbine (vinorelbine tartrate, NAVELBINE®), and vorinostat (ZOLINZA®) (Page 131, Paragraph 1180). 

Claim 28 is drawn to a method of treating cancer by administration of the immunoconjugate of instant claim 1 in combination with a cytotoxic therapy. ‘461 claim 51 teaches a method for treating cancer in a subject in need thereof, comprising administering to the subject an effective amount of the proteinaceous heterodimer.  Loew teaches the combination of multispecific molecules with cytotoxic agents to treat cancer. 

This is a provisional nonstatutory double patenting rejection.



Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA SOTO-RODRIGUEZ whose telephone number is (571)272-1971. The examiner can normally be reached M-F 8:00am-4:00pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.R./Examiner, Art Unit 1647         
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647